06/17/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                    Supreme Court No. DA 21-0143
                                                                                   Case Number: DA 21-0143




Jill Marie Lotter,

             Petitioner and Appellant,

      v.

State of Montana,

             Respondent and Appellee.


                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until July 9, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 17 2021